DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  Applicant uses the phrase “a the second channel” in line 2.  This should read “a second channel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 35 recites “The bone material dispensing apparatus of claim 1”.  However, claim 1 is canceled.  Additionally, none of the claims preceding claim 35 are directed to a bone material dispensing apparatus.  Claims 14-17 and 21-34 are drawn to a kit for dispensing bone material.  For the purpose of examination, the claim has been interpreted to read “The kit of claim 34” as this gives the claim proper antecedence.
Claim 35 recites the limitation "the container holding surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 25-27, 32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 2014/0093344).
 	Regarding claim 21, Burton et al. disclose a kit for dispensing bone material, the kit comprising a tray (11) having a proximal end (see figure below), a distal end (see figure below), and a bone material dispensing surface (13) disposed between the proximal end and the distal end of the tray; a foldable container (30) configured to removably engage the proximal end of the tray (32 via hinge 35, ¶40), the foldable container being movable in a folded configuration (figure 1) and an unfolded configuration (figure 2) about a fold line (35) in the foldable container, the foldable container having an upper compartment (32) and a lower compartment (31), the lower compartment of the foldable container configured to receive a bone material from the dispensing surface of the tray when the foldable container removably engages the proximal end of the tray in the unfolded configuration (via 35 and 32) and when the foldable container is in the folded configuration (if one so chooses to use bone material instead of pills, ¶40-41), the upper compartment is configured to enclose the bone material in the lower compartment; and a spatula (70) configured to dispense bone material from the dispensing surface into the foldable container (¶41).
 	Regarding claim 25, Burton et al. disclose the dispensing surface comprises a decline (20°, figure 9A, ¶41) extending from the distal end of the tray to the proximal end of the tray.
 	Regarding claim 26, Burton discloses the dispensing surface comprises a plurality of ridges (16’s) extending from the distal end to a region adjacent the proximal end (¶34), each of the plurality of ridges having a side wall (figures 5-6, ¶33) and each of the plurality of ridges spaced a distance apart from each other (¶33-34) such that a measured amount of bone material can be placed between each side wall of at least two of the plurality of ridges for measured dispensing of the bone material into the foldable container (if the “pill” is a bone material).
 	Regarding claim 27, Burton discloses the fold line comprises a hinge (35) that rotatably connects the upper compartment and the lower compartment of the foldable container in the unfolded configuration (¶40). 	Regarding claim 32, Burton et al. disclose the foldable container has a round, oval, rectangular, square, clover or an irregular shaped tip (figures 1 and 3).

    PNG
    media_image1.png
    634
    805
    media_image1.png
    Greyscale

 	Regarding claim 34, Burton et al. disclose a kit for dispensing bone material, the kit comprising a tray (11) having a proximal end (see figure below), a distal end (see figure below), a bone material dispensing surface (13) disposed between the proximal end and the distal end of the tray and a container holding surface (see figure below) disposed at the proximal end of the tray adjacent to the bone material dispensing surface; a foldable container (32) configured to removably engage the proximal end of the tray (via hinge 35 and pins 3), wherein the proximal end and the distal end of the tray define a longitudinal axis (see figure below), and the longitudinal axis of the tray is perpendicular to a longitudinal axis (see figure below) of the foldable container formed by a proximal end and a distal end of the foldable container when the foldable container engages the proximal end of the tray (figures 1-2); and a spatula (70) configured to dispense bone material from the dispensing surface into the foldable container (41).
 	Regarding claim 35, Burton et al. disclose the container holding surface comprises a first channel (see figure below, houses pin 3) and a second channel (see figure below, houses pin 3) configured to hold an upper compartment (see figure below) and a lower compartment (see figure below) of the foldable container (32, via 3), the first channel of the proximal end of the tray dimensioned to correspond to the upper compartment of the foldable container and the second channel of the proximal end of the tray dimensioned to correspond to the lower compartment of the foldable container such that at least in the unfolded configuration the foldable container is held by the tray (figures 1-2).

    PNG
    media_image2.png
    590
    841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    460
    839
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 23-24, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0093344) in view of White (6,196,426).
 	Regarding claim 23, Burton et al. disclose the foldable container (30) has a tubular shaped configuration (figure 2) and a distal opening (33).  However, Burton et al. fail to expressly teach or disclose the foldable container having a proximal opening and a distal opening.
 	White discloses a kit (figure 1) having a foldable container (16 + 18) with a tubular shaped configuration (figure 2) and a proximal opening (22) capable of receiving a plunger (a plunger with a smaller diameter can pass into opening 22) and a distal opening (20) capable of receiving a cannula or fit within a cannula (a cannula with a smaller diameter can pass into opening 20).  The foldable container having openings at the proximal and distal ends to permit the user the ability to dispense the material from either end, the proximal or distal, based on need or personal preference and handedness (column 2, lines 57-64).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the foldable container of Burton et al. to have both the proximal and distal ends open as taught by White as it permits the user the ability to dispense the material from either end, the proximal or distal, based on need or personal preference and handedness.
 	Regarding claim 24, Burton et al. disclose the claimed invention except for the dispensing surface (13) comprises a mixing surface comprising a bowl (34 + 36) configured to mix bone cement. 	White discloses a kit (figure 1) having a tray (12) with a mixing surface comprising a bowl (34 + 36) which can be used to mix material due to its bowl shape which can contain the mixing material.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the dispensing surface of Burton et al. to have a mixing surface in the form of a bowl as it contains the material which is to be collected and dispensed.  
 	Regarding claim 28, Burton et al. disclose the claimed invention except for the foldable container having a locking mechanism comprising a snap fitting or a projection outwardly extending from an exterior of the foldable container.
 	White discloses a kit (figure 1) having a foldable container (16 + 18) with a locking mechanism (17 + 19, figure 1, column 2, lines 32-41) to hold the two components of the foldable container together (16 and 18, respectively, column 2, lines 32-41).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the foldable container to have a locking mechanism comprising a snap fitting or a projection outwardly extending from an exterior of the foldable container as taught by White as it lockingly holds the two components of the foldable container together.
 	Regarding claim 30, Burton et al. disclose the foldable container (30) has a tubular shaped configuration (figure 2) and a distal opening (33).  However, Burton et al. fail to expressly teach or disclose the foldable container having a proximal opening and a distal opening.
 	White discloses a kit (figure 1) having a foldable container (16 + 18) with a tubular shaped configuration (figure 2) and a proximal opening (22) capable of receiving a plunger (a plunger with a smaller diameter can pass into opening 22) and a distal opening (20) capable of being fit within a cannula (a cannula with a larger diameter can pass around opening 20).  The foldable container having openings at the proximal and distal ends to permit the user the ability to dispense the material from either end, the proximal or distal, based on need or personal preference and handedness (column 2, lines 57-64).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the foldable container of Burton et al. to have both the proximal and distal ends open as taught by White as it permits the user the ability to dispense the material from either end, the proximal or distal, based on need or personal preference and handedness.
 	Regarding claim 31, Burton et al. disclose the claimed invention including the foldable container (30) has an exterior having a tapering (figure 1, the diameter of the exterior tapers) extending from a region of the foldable container to the distal end of the foldable container (figure 1).  However, Burton et al. fail to expressly teach or disclose the proximal end of the container is configured to receive a plunger as the proximal end is closed. 	White teaches a foldable container (16 + 18) having a proximal end (@22) and a distal end (@20), wherein the proximal end is capable of receiving a plunger as it is open and could house a plunger that is dimensioned smaller than the opening into the hollow interior of the foldable container.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the foldable container of Burton et al. to have both the proximal and distal ends open as taught by White as it permits the user the ability to dispense the material from either end, the proximal or distal, based on need or personal preference and handedness.  Along with the ability to clear out any contained material that potentially gets stuck within the interior of the foldable container by plunging the material out through the proximal opening.

 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0093344) in view of Saadat (US 2011/0060227).
 	Regarding claim 29, Burton et al. disclose the claimed invention except for the foldable container comprises a shape memory polymer.  Rather, Burton et al. only teaches the container can be made of a plastic of a type well known in the art (¶32, ¶37).
	Saadat teaches the use of shape memory polymers (¶106) for the purpose of making a tubular member such that it has expanded and closed configurations (¶106).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the foldable container of Burton et al. to be constructed of a shape memory polymer as taught by Saadat as it is a known class of polymer materials which allow for tubular members to possess an expanded and closed configuration.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art by Applicant or the Examiner renders anticipates or renders obvious the scope of claim 14 and 22.  Specifically, none of the cited art teaches “a tray having a plurality of rides extending from a distal end of the tray to a region adjacent to the proximal end of the tray…wherein the proximal end of the tray comprises a first channel and a second channel configured to hold the upper compartment and the lower compartment of the foldable container, the first channel of the proximal end of the tray dimensioned to correspond to the upper compartment of the foldable container and the second channel of the proximal end of the tray dimensioned to correspond to the lower compartment of the foldable container such that at least in the unfolded configuration, the foldable container is held by the tray; and a spatula configured to dispose bone material from the dispensing surface into the foldable container.”
Claims 14-17 are allowed.
Claims 22 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775